DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments filed 6/23/2022.
Claims 2-7 and 9-15 were therein amended.  New claims 16-19 are presented.  Claims 1-19 are presented for examination.
Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance: Applicants’ arguments with respect to the non-final rejection of 3/24/2022 are found convincing.  The rejection is withdrawn.  It is noted that amendments render moot the rejections under 112 and arguments against the application of Stege (US20140186189) under 102 are convincing.  See specifically pages 15-17 of the arguments of 6/23/2022.
US2012/0169060 to Loh et al. is considered the closest art of record.  Loh discloses an analogous wind turbine blade comprising a seal between wind turbine shell components that comprises a corrugated shape.  The equivalent seal of Loh, however, cannot be mapped to language requiring a specific orientation of the corrugation in each of the independent claims.  It is also not clear whether or not the equivalent seal of Loh may be said to be coupled to “an outer shell” of the wind turbine.  Independent claims 1, 8, and 13 distinguish themselves in an equivalent manner.  All other claims depend in some manner from either claim 1, claim 8, or claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745